United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0557
Issued: November 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 16, 2019 appellant, through counsel, filed a timely appeal from a December 26,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the December 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provide: The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly determined appellant’s pay rate in calculating his
May 3, 2018 schedule award.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as presented in the prior Board decisions are incorporated herein by reference. The relevant facts
are as follows.
On January 26, 2004 appellant, then a 46-year-old pipefitter helper, filed a traumatic injury
claim (Form CA-1) alleging that he injured his back when carrying fire extinguishers on
January 21, 2004 while in the performance of duty. He did not stop work at the time of the injury.
OWCP assigned the claim OWCP File No. xxxxxx826 and accepted it for lumbar and thoracic
strains. Following the injury, appellant performed limited-duty work. OWCP paid him wage-loss
compensation for intermittent absences to attend medical appointments and physical therapy
treatments.
On June 8, 2005 appellant filed a traumatic injury claim (Form CA-1) alleging that on
June 7, 2005 he sat for a prolonged period in a classroom and reinjured his back while in the
performance of duty. OWCP assigned the claim OWCP File No. xxxxxx794.
On June 25, 2008 appellant filed a schedule award claim (Form CA-7) based on partial loss
of use of the left lower extremity under OWCP File No. xxxxxx826.
On January 2, 2010 appellant filed a notice of recurrence (Form CA-2a) requesting medical
treatment alleging that the accepted lumbar and thoracic conditions remained active. He noted
that he had remained on light duty following the January 21, 2004 employment injury. Appellant
indicated that he had not lost time from work other than to attend medical appointments and
physical therapy treatments.
By decision dated March 9, 2010, OWCP accepted appellant’s recurrence claim. Appellant
subsequently filed claims for wage-loss compensation (Form CA-7) for work absences to attend

4

Docket No. 11-1915 (issued August 21, 2012) (the Board affirmed an April 22, 2011 OWCP decision rescinding
a June 24, 2010 schedule award for permanent impairment of the left lower extremity caused by accepted January 21,
2004 lumbar and thoracic strains. The Board also affirmed a May 16, 2011 OWCP decision denying appellant’s
request to issue compensation at a recurrent pay rate based on his January 7, 2010 date of recurrence as he had not
returned to full duty following the January 21, 2004 employment injury. Additionally, the Board affirmed a July 28,
2011 OWCP decision denying a May 30, 2011 reconsideration request); Docket No. 13-1429 (issued May 23, 2014)
(in an Order Remanding Case, the Board set aside a May 15, 2013 overpayment determination for further development
on the issue of waiver); Docket No. 14-0199 (issued September 16, 2015) (the Board affirmed a September 24, 2013
OWCP decision which found that appellant had not sustained any permanent impairment causally related to his
accepted January 21, 2004 thoracic and lumbar conditions); Docket No. 15-0190 (issued August 10, 2016) (the Board
affirmed an October 7, 2014 OWCP decision finding an $11,587.25 overpayment of compensation representing the
rescinded schedule award paid from September 4, 2009 to March 4, 2010 for permanent impairment of the left lower
extremity); Docket No. 14-0199 (issued September 1, 2017) (the Board set aside OWCP’s September 24, 2013
decision denying appellant’s schedule award claim for permanent impairment of the lower extremities and remanded
the claim for additional medical development).

2

physical therapy and medical appointments. OWCP paid compensation at the January 24, 2004
date-of-injury pay rate.
On March 11, 2010 appellant filed an occupational disease claim (Form CA-2) alleging
that on February 12, 2010 the accepted thoracic strain had progressed to thoracic disc bulges at
T10-11. He stopped work on February 12, 2010. OWCP assigned the claim OWCP File No.
xxxxxx310.5
By decision dated June 24, 2010, OWCP granted appellant a schedule award for nine
percent permanent impairment of the left lower extremity under OWCP File No. xxxxxx826.
Following additional medical development, by decision dated September 20, 2010, OWCP
modified its June 24, 2010 decision to find that appellant had no ratable impairment of the left
lower extremity. By decision dated April 22, 2011, it found that it should have rescinded the
June 24, 2010 schedule award as he had no ratable impairment of the left lower extremity.
In letters dated October 30 and November 24, 2010, and February 20, 2011, appellant
asserted his entitlement to a recurrent pay rate as OWCP had accepted his claim for a recurrence
of disability commencing January 7, 2010.
By decision dated May 16, 2011, OWCP denied appellant’s request to be paid
compensation based on his date of recurrence, January 7, 2010. It found that he was not eligible
for a recurrent pay rate as he had not returned to full duty following the accepted January 21, 2004
injuries. OWCP informed appellant that a recurrent pay rate only applied if a work stoppage began
more than six months after a return to regular, full-time employment.
On May 23, 2011 appellant requested reconsideration. He provided a December 14, 2010
duty status report (Form CA-17) noting restrictions against overtime work, shift changes, lifting
more than 55 pounds, and lifting for more than three hours a day.
By decision dated July 28, 2011, OWCP denied modification of the May 16, 2011 decision.
It found that appellant had not met his burden of proof to establish that he returned to regular, fulltime employment. Appellant then appealed to the Board.
On January 5, 2012 OWCP combined OWCP File Nos. xxxxxx826, xxxxxx301, and
xxxxxx794 under OWCP File No. xxxxxx826 as the master file number.
On February 15, 2012 OWCP expanded its acceptance of the claim to include a thoracic
sprain, lumbar sprain, displacement of cervical intervertebral disc without myelopathy,
displacement of lumbar intervertebral disc without myelopathy, thoracic or lumbosacral neuritis

5

By decision dated June 8, 2010, OWCP denied the claim as fact of injury was not established. It denied
modification by decision dated August 23, 2010. Appellant then appealed to the Board. By order issued
November 25, 2011, Docket No. 11-0830, Order Remanding Case, (issued November 25, 2011), the Board remanded
the claim to OWCP to combine OWCP File No. xxxxxx310 with OWCP File No. xxxxxx826. Following additional
medical development, by decision dated February 7, 2012, OWCP accepted a recurrence of disability commencing
February 12, 2010 with work absences for medical appointments and physical therapy treatments only. It did not
accept that the recurrence had caused a period of disability for work.

3

or radiculitis not otherwise specified, and displacement of thoracic intervertebral disc without
myelopathy.
By decision issued August 21, 2012, the Board affirmed OWCP’s July 28, 2011 decision,
finding that appellant was not entitled to a recurrent pay rate as he never returned to regular fullduty work following the January 21, 2014 employment injuries.6
On August 25, 2012 appellant filed a claim for a schedule award (Form CA-7) based on
permanent impairment of both lower extremities. Dr. Frank A. Graf, a Board-certified orthopedic
surgeon, provided an October 2, 2012 impairment rating indicating 19 percent lower extremity
impairment. Dr. Morley Slutsky, Board-certified in occupational medicine and an OWCP district
medical adviser (DMA), opined in a December 6, 2012 report that Dr. Graf’s opinion lacked
validity.
By decision dated April 2, 2013, OWCP denied appellant’s schedule award claim as
Dr. Graf’s opinion was insufficient to establish a ratable impairment of a scheduled member of the
body.
On April 13, 2013 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review, held on August 6, 2013.
By decision dated September 24, 2013, an OWCP hearing representative affirmed the
April 2, 2013 decision. She found that Dr. Graf’s reports lacked sufficient probative value to
establish a ratable impairment. Appellant then appealed to the Board.
By decision dated September 16, 2015,7 the Board affirmed the September 24, 2013
decision, finding that Dr. Graf’s impairment ratings were insufficient to meet appellant’s burden
of proof to establish a ratable impairment of a scheduled member of the body.
On October 13, 2015 appellant timely requested that the Board reconsider its
September 16, 2015 decision.
By order issued September 1, 2017,8 the Board granted appellant’s petition for
reconsideration, finding that OWCP had not considered all accepted conditions in developing his
schedule award claim.
By decision issued September 1, 2017,9 the Board set aside the September 24, 2013
decision and remanded the case to OWCP for additional medical development.
On remand OWCP obtained a second opinion on February 8, 2018 from Dr. Kenneth D.
Polivy, a Board-certified orthopedic surgeon. It routed his report to Dr. Michael M. Katz, a Boardcertified orthopedic surgeon serving as an OWCP DMA. Dr. Katz reviewed Dr. Polivy’s report
6

Supra note 4.

7

Docket No. 14-0199 (issued September 16, 2015).

8

Order Granting Petition for Reconsideration, Docket No. 14-0199 (issued September 1, 2017).

9

Docket No. 14-0199 (issued September 1, 2017).

4

on March 30, 2018. He opined that appellant had one percent impairment of the left lower
extremity. Dr. Katz affirmed that appellant had attained maximum medical improvement as of
February 8, 2018.
By decision dated May 3, 2018, OWCP granted appellant a schedule award for one percent
permanent impairment of the left lower extremity. The period of the award, equal to 2.88 weeks
of compensation, ran from February 8 to 28, 2018. OWCP utilized January 21, 2004 as the pay
rate date.10
On May 9, 2018 appellant, through counsel, requested a telephonic oral hearing before a
representative of OWCP’s Branch of Hearings and Review. At the hearing, held on October 16,
2018, counsel contended that OWCP should have utilized March 9, 2010 as the schedule award
pay rate date as OWCP had accepted a recurrence of disability commencing on that date.
By decision dated December 26, 2018, an OWCP hearing representative affirmed the
May 3, 2018 decision. The hearing representative found that appellant did not qualify for a
recurrent pay rate as his 2010 recurrence of disability was strictly for medical treatment and not a
period of disability due to the accepted conditions. The hearing representative explained that a
recurrent pay rate applied only if the total or partial disability for work began more than six months
after the first return to full-time, full-duty employment. As appellant had not resumed full-duty
work, he was not eligible for a recurrent pay rate.
LEGAL PRECEDENT
Section 8102 of FECA11 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.
Under FECA, monetary compensation for disability or impairment due to an employment
injury is paid as a percentage of the pay rate.12 Section 8101(4) provides that monthly pay means
the monthly pay at the time of injury, or the monthly pay at the time disability begins, or the
monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,
whichever is greater.13 OWCP procedures provide that, if the employee did not stop work on the
date of injury or immediately afterwards, defined as the next day, the record should indicate the
pay rate for the date of injury and the date disability began. The greater of the two should be used

10
By a second decision dated May 3, 2018, OWCP denied appellant’s schedule award claim for permanent
impairment of the right lower extremity, right upper extremity, and left upper extremity. Counsel’s argument on
appeal pertained only to the pay rate of the May 3, 2018 schedule award. As he did not appeal the May 3, 2018
decision denying appellant’s schedule award claim for permanent impairment of the right lower extremity and both
upper extremities, the Board will not exercise its jurisdiction over that decision on the present appeal.
11

5 U.S.C. § 8102.

12

See id. at §§ 8105-8107.

13

Supra note 11 at § 8101(4). J.S., Docket No. 17-1277 (issued April 20, 2018); K.B., Docket No. 13-0569 (issued
June 17, 2013).

5

in computing compensation, and if they are the same, the pay rate should be effective on the date
disability began.14
Where an employee has a recurrence of disability more than six months after resuming
regular, full-time employment with the employing establishment, under section 8101(4) of FECA,
the employee is entitled to have his or her compensation increased based on his pay at the time of
this first recurrence of disability.15 The Board has defined regular employment as established and
not fictitious, odd-lot, or sheltered and has contrasted it with a job that was created especially for
the claimant. The duties of regular employment are covered by a specific job classification and
such duties would have been performed by another employee if the claimant did not perform them.
The test is not whether the tasks the claimant performed during his or her limited duty would have
been done by someone else, but instead whether he or she occupied a regular position that would
have been performed by another employee.16
In applying section 8101(4), the statute requires OWCP to determine monthly pay by
determining the date of the greater pay rate, based on the date of injury, date of disability, or the
date of recurrent disability. The Board has held that rate of pay for schedule award purposes is the
highest rate which satisfies the terms of section 8101(4).17 Where an injury is sustained over a
period of time, the date of injury is the date of last exposure to the employment factors causing the
injury.18
ANALYSIS
The Board finds that OWCP properly computed appellant’s pay rate for compensation
purposes.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
that was previously considered in its prior decisions. Findings made in prior Board decisions are
res judicata, absent any further review by OWCP under section 8128 of FECA.19
OWCP accepted that appellant sustained thoracic and lumbar injuries in the performance
of duty on January 21, 2004. Following the employment injuries, appellant remained in a lightduty status. He did not resume full duty in his date-of-injury pipefitter helper position. Appellant
claimed a schedule award for permanent impairment of the left lower extremity and asserted his
entitlement to a recurrent pay rate.
In determining the appropriate rate of pay for schedule award purposes, OWCP must
determine the greater pay rate based on the date of injury, date of disability, or the date on which
14
Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.5(a)(3)
(September 2011).
15

Supra note 11 at § 8101(4); J.S., supra note 13; see Jon L. Hoagland, 57 ECAB 635 (2006).

16

See Jeffrey T. Hunter, 52 ECAB 503 (2001).

17

Robert A. Flint, 57 ECAB 369, 374 (2006).

18

See Barbara A. Dunnavant, 48 ECAB 517 (1997).

19

K.S., Docket No. 19-0537 (issued August 23, 2019); T.B., Docket No. 19-0029 (issued June 21, 2019).

6

disability recurred.20 A recurrent pay rate applies only if the work stoppage began more than six
months after a return to regular full-time employment.21 As appellant did not resume “regular fulltime employment with the United States” for the requisite six-month period, he is not entitled to a
recurrent pay rate on that basis.22
Additionally, appellant had no dates of disability that would entitle him to a recurrent pay
rate. OWCP paid him wage-loss compensation for intermittent absences to attend medical
appointments and physical therapy treatments. However, these absences do not qualify as a work
stoppage due to disability under section 8101(4).23 Therefore, appellant suffered no qualifying
dates of disability.24
As there is no evidence that appellant physically resumed regular full-time work with the
employing establishment, as required under section 8104(4) of FECA,25 and had no recurrence of
disability, OWCP properly calculated his pay rate for compensation purposes based on the date of
injury, January 21, 2004.26
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
On appeal counsel contends that OWCP should have based the May 3, 2018 schedule
award on appellant’s pay rate in 2010 rather than his January 21, 2004 date-of-injury pay rate. He
does not contest the medical aspects of the claim or the percentage of permanent impairment
awarded. However, for the reasons set forth above, appellant has not established that OWCP
utilized an incorrect pay rate to calculate the May 3, 2018 schedule award.
CONCLUSION
The Board finds that OWCP properly determined appellant’s pay rate in calculating his
May 3, 2018 schedule award.

20

5 U.S.C. § 8101(4).

21

Id.; J.R., Docket No. 14-1728 (issued June 17, 2015); see C.M., Docket No. 08-1119 (issued May 13, 2009);
supra note 13 at Chapter 2.900.5(a)(4) (September 2011).
22

Id.; J.S., supra note 13; see also Samuel C. Miller, 55 ECAB 119 (2003).

23

Supra note 11 at § 8101(4).

24

D.R., Docket No. 16-0378 (issued November 16, 2016).

25

Supra note 11 at § 8101(4).

26

J.S., supra note 13; see T.K., Docket No. 13-1833 (issued March 10, 2014).

7

ORDER
IT IS HEREBY ORDERED THAT the December 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

